Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 10 August 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 10th Augt 1781.
                        
                        I do myself the honor to inform your Excellency that by letters from the Marquis de la Fayette dated in
                            Virginia the 26th and 30th of last Month it appears that the enemy had embarked a number of Infantry on board thirty
                            transports and a detachment of Cavalry on board eight Brigs. They were still lying in Hampton Road under Convoy of the
                            Charon of 44 Guns and six smaller Frigates. They had pilots for Potowmack River and Chesapeak Bay; but the Marquis
                            imagined this was in order to deceive and that their real destination was New York. He had dispatched a Boat to your
                            Excellency with the foregoing intelligence, but was apprehensive that she would be intercepted.
                        By a letter from General Forman of the 3d of this Month, I am informed that Admiral Rodney is expected upon
                            this Coast, and he mentions a circumstance which seems to corroborate the opinion—it is, that a large Store ship is kept
                            at sandy Hook with provisions and Vegetables.
                        I inclose Your Excellency a Duplicate of my letter of 21st of July to Count de Grasse. The original is lodged
                            with General Forman upon the Monmouth Coast—Should the Count make his first appearance off Rhode Island, you will be
                            pleased to present the duplicate to him—It is left under a flying seal for your information.
                        I have several of our most experienced Pilots ready to go on board the Fleet the moment they appear off the
                            Hook—This circumstance you will be pleased to mention to the Count, should you be happy enough to see him first. I have
                            the Honor to be &c.

                    